Order entered March 8, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00085-CV

                  IN RE DANIEL J. EDELMAN, INC., Relator

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-06253-C

                                        ORDER

      We GRANT Real Parties in Interest’s February 8, 2021 Motion to Seal the

records in this case, in part. We DIRECT the Clerk of this Court to seal the records

Relator and Real Parties in Interest filed in this case. The seal will remain in effect

pending final expiration of the stay.


                                              /s/    DAVID J. SCHENCK
                                                     PRESIDING JUSTICE